False-imprisonment; constitutional law.
In this case the following order was entered:
ORDER
This case comes before the court on defendant’s motion for summary judgment and plaintiff’s reply thereto.
Upon consideration thereof, and on the basis of Hadley v. United States, 106 C. Cls. 819, cert. den. 329 U. S. 815,
It is ORDERED this sixteenth day of May, 1956, that defendant’s motion for summary judgment be and the same is granted.and plaintiff’s petition is dismissed.
By the Court.
Marvin Jones, Chief Judge.